Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of without traverse of Group I, claims 21-27, 31-33, 36, 38 and 131, in response to restriction requirement is acknowledged. Applicant’s election without traverse of 145Nd-CD4 for a single species of “element tagged affinity reagent” and “solution of ammonium nitrate” for a single species of “stabilizing solution” is also acknowledged.
Therefore, claims 46, 51, 53, 68, 85, 87 and 132 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 21-27, 31-33, 36, 38 and 131 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 31-33, 36, 38 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Mavropoulos et al. (Cytometry 2017) in view of Maret et al (US Patent 5,478,741).
In regards to claims 21, 26 and 38, Mavropoulos teaches detectection of protein and mRNA in Jukat and KG-1a cells by mass cytometry (title). Mavropoulos teaches multiplex method for targeted RAN detection by combining mass cytometry and RNAscope platform which utilizes hybridization of RNA specific target probes followed by signal amplification achieved through a cascade of hybridization events, ending with the binding of amplifier-specific detector probes wherein the detector probes are tagged with isotopically pure metal atoms used for detection by mass cytometry (fig.4). Mavropoulos discloses various thiol terminated oligonunleotides conjugated to maleimide-functionalized metal-chelating polymer and different element-tagged antibodies (Table 1 and page 1202, 1st col.) with various metal tags (Table 1), which reads on the element-tagged reagent (affinity reagent and a metal binding moiety bound to one or more metal elements) as claimed in claim 1. Mavropoulos discloses CD45-154Sm antibody (page 1204, 2nd col.), which also reads on the element-tagged affinity reagent of claim 21. Mavropoulos teaches that prior to data acquisition, cells stained in suspension were filtered and diluted with 0.1X EQ four calibration beads in 0.01% ammonium nitrate for data normalization.
Mavropoulos does not teach the detection and mass cytometry method components is a kit.
Maret discloses that components for carrying out methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Therefore, since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret et al) and once a method has been established, one skilled in the art would clearly consider compiling the method components in a kit format and change/modify different components of the kit to best suit the assay.
Therefore, one of ordinary skill would have been motivated to put the various components of the assays disclosed by Mavropoulos including the oligonucleotide conjugated metal-chelating polymer, the different element-tagged antibodies and the ammonium nitrate suspending cells for data normalization in a kit for convenience of assay performance as taught by the ‘741 patent. In regards to the recitation “wherein the stabilizing solution prevents or reduces signal drop and deposition of salt on an injector” is considered as an intended use in a process by the salt supplied in the kit and if the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Moreover, since the salt ammonium nitrate of Mavropoulos is the same salt claimed (see claim 26) and is elected by Applicants, the property of preventing or reducing signal drop and deposition on an injector would obviously be present because "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In regards to claims 22-25, 27 and 131, as described above, compiling ammonium nitrate in a kit is obvious and ammonium nitrate possess all the limitations as claimed in claims 22-25 and 27.
In regards to claim 36, pH of 0.1 M ammonium nitrate is 5.13 and Mavropoulos discloses ammonium nitrate of 0.01%, which is less than 0.1M and thus pH would be expected to be higher than 5 and would be expected to lie in between 5-9.
In regards to claim 33, the combination of the references makes obvious of provides ammonium nitrate solution is a kit but however, one of ordinary skilled in the art may consider various concentrated form of ammonium nitrate in the kit for convenience of assay performance. 
In regards to claims 31 and 32, Mavropoulos discloses CD45-154Sm antibody and different element-tagged antibodies, which are bindable to surface of whole cells and the cells in 0.01% ammonium nitrate would be expected to induce sufficiently low osmotic pressure on membranes of whole cells as the salt is the same as that of instantly claimed in claim 26.
Claims 21-25, 33, 36, 38 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2017/0176422) in view of Easter et al (Analyst 2010).
Sanders describes methods, devices, reagents and kits for detection of one or more target molecules that may be present in a test sample (Abstract). Sanders discloses a sample (a sample; abstract; paragraphs [0010], [0016]), comprising: element-tagged analyte comprising analyte bound to element-tagged affinity reagent (a tagged aptamer-target affinity complex having a tag comprises a chelated metal ion (element-tagged analyte) and a bound analyte; abstract; paragraphs [0010]-[0011], [0018], [0111], wherein the element-tagged affinity reagent (the tagged aptamer-target affinity complex; abstract; paragraphs [0010]-[0011], [0018] comprises an affinity reagent for binding to the analyte and a metal-binding moiety bound to one or more metal elements (the tagged aptamer-target affinity complex comprises an aptamer that have a specific affinity for a respective target molecule (an affinity reagent for binding to the analyte) and the tag comprising the metal ion which is coordinated with polyhistidine (a metal-binding moiety); abstract; paragraphs [0010]-[0011], [0018], [0111]; and a stabilizing solution, wherein the stabilizing solution contains a salt (a solution having a chaotropic salt (a stabilizing solution contains a salt) that disrupts aptamer/analyte interactions but supports aptamer/aptamer interactions (stabilizing) and DNA hybridization, resulting diminished background; abstract; paragraphs [0018], [0062], [0157]. Sanders teaches kit comprises, in packaged combination, at least one tagged aptamer and one or more solid supports, each including at least one capture agent. The kit may also include washing solutions such as buffered aqueous medium for sample dilution as well as array washing, sample preparation reagents, and so forth. In addition the kit may contain reagents suitable for performing the desired kinetic challenge during the analytical method. The relative amounts of the various reagents in the kits can be varied widely to provide for concentrations of the reagents that substantially optimize the reactions that need to occur during the assay and to further substantially optimize the sensitivity of the assay.
Sanders does not disclose the solution having a total dissolved solids at or below approximately 0.2%. 
Easter discloses a solution having a total dissolved solids at or below approximately 0.2% (a solution with either 5 mM or 10 mM ammonium acetate is present, thus a total dissolved solids at or below approximately 0.2% as the Applicant discloses in paragraph [0011] a total dissolved solids at or below approximately 0.2%, wherein the stabilizing solution contains a salt present in concentrations of at least 5 mM, and in some cases. in paragraph (0010) the salt is present in the stabilizing solution in concentrations of at or less than 25 mM; page 4, third paragraph).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by Sanders, in order to have provided wherein a salt is ammonium acetate, as previously disclosed by Easter, for the benefit of using a salt that is compatible with mass spectrometry and improves sample elution to yield better resolution (Easter; page 4, third paragraph). Since Sanders discloses the assay components in a kit, compiling various assay components as shown obvious in view of Sanders and Easter would be obvious to one of ordinary skilled in the art. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the kit, as previously disclosed by Sanders, in order to have provided wherein a salt is ammonium acetate, as previously disclosed by Easter, for the benefit of using a salt that is compatible with mass spectrometry and improves sample elution to yield better resolution (Easter; page 4, third paragraph).
In regards to claim 22, as described above, the combination of the references teaches ammonium acetate salt, which is non-metallic.
In regards to claim 23, Sanders further discloses wherein the salt is devoid of carbon (the solution comprising the chaotropic salt which is selected from sodium perchlorate = NaCIO4, sodium chloride= NaCl, lithium chloride= LiCI or magnesium chloride= MgCl2 (devoid of carbon): abstract; paragraphs (0018], [0062], [0157)). 
In regards to claim 24, ammonium acetate salt is devoid of metal.
In regards to claim 25, ammonium acetate salt includes a nitrogen.
In regards to claim 33, Sanders further discloses wherein the salt is present in the stabilizing solution in concentrations of at least 5 mM (the solution comprising the chaotropic salt such as 150 mM sodium chloride = NaCl).
In regards to claim 36, Sanders discloses wherein the stabilizing solution has a pH of between 5-9 (the solution having the chaolropic salt is at neutral = 7 pH; abstract; paragraphs [0018], [0062], [0157].
In regards to claim 38, Sanders discloses wherein the metal-binding moiety includes a polymer linked to the affinity reagent and comprising at least one metal-binding pendant group that comprises at least one metal atom (the tag comprising a polymer having a capture element linked to the aptamer (liked to the affinity reagent) the metal ion which is coordinated with polyhistidine (at least one metal-binding pendant group); abstract; paragraphs [0010]-(0011], [0018], [0109], [0111].
In regards to claim 131, Sanders as described above, discloses wherein the salt is devoid of carbon (the solution comprising the chaotropic salt which is selected from sodium perchlorate = NaCIO4, sodium chloride= NaCl, lithium chloride= LiCI or magnesium chloride= MgCl2 (devoid of carbon): abstract; paragraphs (0018], [0062], [0157)), which does not comprise a carbon or a metal having an atomic mass unit greater than 80.
Claims 21-27, 33, 36, 38 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2017/0176422) in view of Easter et al (Analyst 2010) as applied to claims 21-25, 33, 36, 38 and 131 above and further in view of Oxley et al (Pyrotechnics 2010). 
As described above, Sanders and Easter, in combination, disclose the sample-making kit of claim 21, but Sanders does not disclose wherein the salt is ammonium nitrate and having a vapor pressure of at least 3 pa..
Oxley discloses wherein a salt is ammonium nitrate (a nitrite salt is selected from ammonium nitrate= AN, urea nitrate= UN and guanidine nitrate= GN in a manner that it has a vapor pressure according to equation (8) which is identical to the Applicant's equation in paragraph (0073], thus the selected nitrite salt has a vapor pressure of at least 3 Pa at 100 degrees C; page 6, first paragraph and equation 8). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the kit, as previously disclosed by Sanders, in order to have provided wherein a salt is ammonium nitrate, as previously disclosed by Oxley, for the benefit of using nitrogen comprising nitrate salt what is known to be highly soluble, and a salt that has optimal vapor pressure for ionization (Oxley; abstract).
Claims 21-25, 31-33, 36, 38 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2017/0176422) in view of Easter et al (Analyst 2010) as applied to claims 21-25, 33, 36, 38 and 131 above and further in view of Rayman et al (Journal of Bacteriology 1975). 
As described above, Sanders and Easter, in combination, disclose the sample-making kit of claim 21, but Sanders does not disclose wherein the affinity reagent is bindable to surfaces of whole cells.
Rayman discloses wherein the affinity reagent is bindable to surfaces of whole cells (a peptide is bound to surfaces of intact cells; abstract; page 650, column 1, first paragraph; page 657, column 1, second paragraph; page 658, column 2, figure 7 and first paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the kit, as previously disclosed by Sanders, in order to have provided wherein the affinity reagent is bind able to surfaces of whole cells, as previously disclosed by Rayman, for the benefit of being able to use fully viable cells  (Rayman; page 651, column 2, sixth paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678